Petition for a Re-hearing on the part of Stewart,
Sept. 26.
By Mr. Guthrie.
The counsel for Willis Stewart would respectfully suggest to the Court, that the opinion delivered in this case, by which Willis Stewart is charged with the sum of $717 96, as a- balance due from him to Pearce Shannon & Brothers, if the proceeds of the draft of N. W. Ford on Edmund Foid& Co. for $2260, had not been carried to his credit on the books of Pearce Shannon & Brothers when paid, or at some after period, will work injustice to the said Stewart, as in point of fact there was not and would not have been, at the time of payment of the draft, or at any after period, any thing due from Willis Stewart to Pearce, Shannon & Brothers, on a proper settlement of accounts between them. The attention of the Court is re*336spectfully called to the first and second deposition of Patrick Shannon in the record. In the first deposition he says, that it is his impression that Willis Stewart was indebted to Pearce Shannon & Brothers at the time the $2260 draft was paid and carried to his credit.; and in the second deposition he says he was mistaken in the impression which he was under on that point, when the first deposition was taken, and that the mistake arose from charging Willis Stewart with some drafts which ought to have been charged to Myerle, Stewart & Bland. In his first deposition he does not pretend to state the amount which Willis Stewart was indebted to Pearce Shannon & Brothers when the $2260 draft was paid and carried to his credit; and in his second deposition he does not pretend to state what amount of drafts ought to have been charged to Myerle, Stewart & Bland, which was 'charged to Willis Stewart, and he does not state that the charges in the books of Pearce Shannon & Brothers had been corrected ; and it does not appear in the cause that those charges ever were in fact corrected,
Willis Stewart states in his answer, that he had received no account from Pearce Shannon & Brothers after forwarding the draft, and the accounts filed by Stewart were those furnished by Richard H. Chinn, Attorney for the creditors of Pearce Shannon & Brothers, under the insolvent laws of Louisiana; and it is apparrent that he gave the balances as they stood on the books of Pearce Shannon & Brothers at the time the accounts were furnished ; and also that these accounts were furnished before either the first or second deposition of Patrick Shannon had been taken, and of course when Willis Stewart stood charged on the books of Pearce Shannon & Brothers with those drafts which ought to have been charged to the account of Myrele, Stewart & Bland.
The counsel would further represent to the Court, that the cause was not prepared with a view of proving the exact state of the accounts between Willis Stewart and Pearce Shannon & Brothers at the time of the payment of the draft, or at any subsequent time. The complainant, when he took the first deposition of Patrick Shannon, was content to prove the balance of the account was *337against Willis Stewart without proving the amount of the balance; and Willis Stewart, when he took the second deposition, was content to prove, that he was not indebted on the balance of the account, and that neither party deemed it important to prove the exact condition and amount of the balance, and therefore, that it would be doing a wrong to Stewart to bind him to a balance of $717 96, and give Ford the right to show that he was indebted at that time in a larger sum, or that he had since received the whole or a portion of the balance.
Willis Stewart denied his indebtedness at the payment of the draft or at any subsequent time, and complainant attempted to prove it by Patrick Shannon, and when the two depositions are taken together, Pearce Shannon sustains Stewart’s answer, and proves that Stewart was not indebted to Pearce Shannon & Brothers : but the Court say the account furnished by R. H. Chinn which Stewart fded, shows that there was but $1542 04 in favor of Stewart on the books of Pearce Shannon & Brothers, and Pearce Shannon proves the ‡2260 had been carried to Willis Stewart’s credit on those books, and thus it is proved that Willis Stewart was indebted to Pearce Shannon §• Brothers in the sum of $717 96, or the whole of the $2260 would have stood to the credit of Stewart on said books. But Pearce Shannon says, in his second deposition, that balance was credited by charging Stewart with drafts which ought to have been charged to Myerle, Stewart & Bland, and if that be so, then there is no evidence to contradict the answer of Stewart, that he was not indebted, and his denial is supported by the testimony of one witness without any evidence in the cause to contradict the answer. The Court -will remember that the complainant, Ford, introduced Patrick Shannon as a witness worthy of credit, and the second deposition is but a cross-examination of Patrick Shannon, complainant’s own witness, and when thus cross-examined, he sustains Stewart’s answer. The Court will find this view of the case sustained by the balance of $2000 43, due Myerle, Stewart & Bland by Pearce Shannon & Brothers as furnished by Richard H. Chinn, Attorney for the creditors of Pearce Shannon & Brothers. But how *338would the account stand had those drafts which were charged to Stewart been charged to Myerle, Stewart & Bland, does not appear.
The counsel would respectfully ask a re-hearing on this point of the case, or a modification of the opinion of the Court so as to have the indebtedness by Willis Stewart at the time or at any subsequent time to be inquired into by the Master, and reported upon with the other matters which have been directed to be referred to the Master. The counsel would not have troubled the Court with these suggestions, but that he is assured by his client that he did not owe Pearce Shannon & Brothers any thing, and that, on a review of the record, the counsel is convinced that, as the record stands, there is nothing which ought to charge his client with the sum of $717 96, or any part of it; and the most that the complainant, Ford, could claim, would be a reference when the question will be open to evidence on both sides, which is respectfully submitted. J. Guthrie.